24 N.J. 390 (1957)
132 A.2d 28
ROBERT BOWERS, PETITIONER-RESPONDENT,
v.
AMERICAN BRIDGE COMPANY, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 20, 1957.
Decided June 3, 1957.
Mr. Burtis W. Horner argued the cause for the appellants (Messrs. Stryker, Tams & Horner, attorneys).
Mr. Harry Lane, Jr., argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conford in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING, JACOBS and WEINTRAUB  6.
For reversal  Justice HEHER  1.